1    submitted pertaining to Petitioner’s 2255 Motion (the
2    “Motion”), the Court DENIES the Motion.
3                          I.   BACKGROUND
4        In February 2015, a grand jury indicted Petitioner
5    on two counts of distribution of cocaine base in the
6    form of crack cocaine, in violation of 21 U.S.C. §§
7    841(a)(1), (b)(1)(C), and (b)(1)(B)(iii).      See
8    Indictment 1:18-2:8, ECF No. 1.   The case proceeded to
9    trial, where the jury returned a guilty verdict for
10   Petitioner on both counts of the indictment.      See
11   Redacted Jury Verdict, ECF No. 26.      As to Count Two, the
12   jury also found that Petitioner distributed at least
13   twenty-eight grams of crack cocaine.     Id.   At a hearing
14   on November 17, 2016, the Court determined that
15   Petitioner’s three prior felony drug convictions, in
16   conjunction with the jury’s finding as to Count Two,
17   meant that Petitioner faced a ten-year mandatory minimum
18   term of imprisonment on Count Two.      Order re 21 U.S.C. §
19   851 Prove-Up, ECF No. 146; see also 21 U.S.C. §
20   841(b)(1)(B).
21       On December 7, 2016, this Court sentenced
22   Petitioner to 180 months on each count, to be served
23   concurrently.   J. & Commitment Order 1, ECF No. 158.
24   Petitioner appealed on December 14, 2016, see Notice of
25   Appeal, ECF No. 161, and the Ninth Circuit affirmed on
26   October 24, 2018, see Mem. of USCA, ECF No. 193.        On
27   March 11, 2020, the Court denied Petitioner’s Motion for
28   Elderly Offender Home Detention Pursuant to Section 603

                                 2
1    of the First Step Act of 2018.      Order re Petitioner’s
2    Motion for Elderly Home Detention, ECF No. 201.
3    Petitioner filed this § 2255 Motion on April 2, 2020.
4    See Mot. to Vacate, Set Aside, or Correct Sentence, ECF
5    No. 202.   The Government filed its Opposition [CR 217]
6    on September 18, 2020.      Following several extensions
7    granted by the Court, Petitioner replied on April 5,
8    2021.
9                          II.    DISCUSSION
10   A.   Legal Standard
11        28 U.S.C. § 2255 provides that a federal prisoner
12   may make a motion to vacate, set aside or correct his
13   sentence on “the ground that the sentence was imposed in
14   violation of the Constitution or laws of the United
15   States, or that the court was without jurisdiction to
16   impose such sentence, or that the sentence was in excess
17   of the maximum authorized by law, or is otherwise
18   subject to collateral attack.”       28 U.S.C. § 2255(a).
19        “[T]he [Supreme] Court has cautioned that § 2255
20   may not be used as a chance at a second appeal.”       United
21   States v. Berry, 624 F.3d 1031, 1038 (9th Cir. 2010);
22   see also United States v. Johnson, 988 F.2d 941, 945
23   (9th Cir. 1993) (“Section 2255 . . . is not designed to
24   provide criminal Petitioners multiple opportunities to
25   challenge their sentence.”).       A matter that has been
26   decided adversely on appeal from a conviction cannot be
27   relitigated on a § 2255 motion.      See United States v.
28   Jingles, 702 F.3d 494, 498 (9th Cir. 2012) (“If

                                    3
1    [petitioner] did raise this issue on direct appeal and
2    the previous panel addressed it, then that decision is
3    the law of the case.”); see also Odom v. United States,
4    455 F.2d 159, 160 (9th Cir. 1972) (stating that, “when a
5    matter has been decided adversely on appeal from a
6    conviction, it cannot be litigated again on a 2255
7    motion”).
8    B.   Analysis
9         Petitioner argues threefold in his Motion: (1) he
10   was denied the Sixth Amendment’s guarantee to effective
11   assistance of counsel; (2) the Court erroneously
12   categorized Petitioner as a career offender for
13   sentencing purposes; and (3) he is entitled to an
14   evidentiary hearing.    The Court addresses each in turn.
15        1.   Ineffective Assistance of Counsel
16        The Sixth Amendment affords the right to effective
17   assistance of counsel as a means of protecting the
18   “fundamental right to a fair trial.”     Strickland v.
19   Washington, 466 U.S. 668, 684-85 (1984); see also United
20   States v. Leonti, 326 F.3d 1111, 1120 (9th Cir. 2003).
21   To prevail on this claim, Petitioner must establish (1)
22   counsel’s deficient performance and (2) that the
23   deficient performance prejudiced his defense.
24   Strickland, 466 U.S. at 687.      The first prong asks
25   “whether counsel’s assistance was reasonable considering
26   all the circumstances.”    Id. at 688.    “Judicial scrutiny
27   of counsel’s performance must be highly deferential.”
28   Id. at 689.     The second prong requires a “reasonable

                                   4
1    probability that but for counsel’s unprofessional
2    errors, the result would have been different.”    Leonti,
3    326 F.3d at 1120 (quoting Strickland, 466 U.S. at 694).
4        First, Petitioner argues that his former counsel—
5    Deputy Federal Public Defender (“DFPD”) Moriah Radin,
6    DFPD Kim Savo, and former DFPD Andre Townsend—rendered
7    ineffective assistance of counsel by failing to
8    communicate the option to plead guilty.    Pet’r’s Mem. in
9    Supp. of Mot. 11:5-8 (“Mot.”), ECF No. 3; Reply in Supp.
10   of Mot. (“Reply”) 2-3, ECF No. 239.     Petitioner insists
11   that his attorneys, “without investigating the facts of
12   [the] case, outright convinced [him] that going to trial
13   would be the best option to proceed.”    Mot. 11:4-5.
14   Second, Petitioner contends that his attorneys failed to
15   inform him of the sentencing enhancement resulting from
16   his prior convictions.   He argues that counsel declined
17   to negotiate a favorable plea agreement which could have
18   avoided the enhancement and yielded a lesser sentence.
19   Id. at 13:8-15.
20       But the evidence proffered by the government wholly
21   refutes Petitioner’s account.   The government lodges the
22   plea agreement offered to Petitioner,
23
24
25
26
27
28
                                 5
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
          1 Petitioner objects to the interrogatories on the basis of
19   attorney-client privilege. See Reply 1. However, the Court
     entered an order on April 21, 2020, “find[ing] that by filing a
20   Motion to Vacate alleging that Prior Defense Counsel provided
21   ineffective assistance of counsel, [Petitioner] has waived the
     attorney-client privilege with respect to communications with
22   Prior Defense Counsel, insofar as those communications concern
     events and facts relevant to [Petitioner’s] claims that Prior
23   Defense Counsel provided ineffective representation in the manner
     described in the Motion to Vacate.” Order re Gov’t’s Ex Parte
24   Appl. 6:11-20, ECF No. 207; see also United States v. Yoo Taik
     Kim, No. CR 08-1510-GW, 2015 WL 12851373, at *4 (C.D. Cal. July
25   30, 2015) (citing Bittaker v. Woodford, 331 F.3d 715, 719 (9th
26   Cir. 2003)) (“[A] party asserting a claim implicitly waives
     attorney-client privilege for materials that the opposing party
27   needs in order to adequately dispute the claim.”).

28
                                    6
1
2              In sum, trial counsel’s responses to the
3    government’s interrogatories indicate that they
4    comprehensively discussed with Petitioner the proposed
5    plea agreement and the risks of proceeding to trial,
6    including the sentencing enhancement based on
7    information filed under 21 U.S.C. § 851.        See Radin
8    Interrogs. 1:21-24, 2:27-3:1, 3:13-16; see also Townsend
9    Interrogs. 1:23, 2:21; Savo Interrogs. 2:22-25, 3:13-15.
10        Courts have consistently rejected ineffective
11   assistance of counsel claims where, as here, the record
12   refutes a petitioner’s assertions that counsel failed to
13   negotiate or communicate a plea agreement. 2        See, e.g.,
14   Martinez, 2018 WL 6017025, at *8 (holding that
15   “[p]etitioner’s conclusory assertion that his trial
16   counsel did not explore a plea agreement is insufficient
17   to prove ineffective assistance of counsel”); United
18
          2 Even assuming that Petitioner’s counsel had negotiated a
19   more favorable plea agreement than the one offered, there is
     ample evidence that Petitioner would not have accepted it. His
20   attorneys have detailed Petitioner’s vehemence in proceeding to
21   trial. See, e.g., Antony Decl. ¶ 8, ECF No. 217; Radin
     Interrogs. 2:16-17; Townsend Interrogs. 2:1-2. Petitioner
22   therefore fails to meet his burden to show “that there is a
     reasonable probability that . . . the result of the proceeding
23   would have been different.” Martinez v. Sec’y of Corr., CDCR,
     No. CV 17-4646-DMG (KK), 2018 WL 6017025, at *6 (C.D. Cal. Apr.
24   6, 2018) (quoting Strickland, 466 U.S. at 694); see also United
     States v. Ross, 584 F. App’x 502, 502-03 (9th Cir. 2014)
25   (affirming the district court’s denial of ineffective assistance
26   of counsel claim “because there is no evidence in the record that
     [petitioner] would have considered or accepted any pretrial
27   plea”).

28
                                    7
1    States v. Campana-Barraza, No. CV 14-01975 SJO, 2015 WL
2    12847926, at *2 (C.D. Cal. Mar. 18, 2015) (denying
3    petitioner’s § 2255 motion where “[p]etitioner has not
4    submitted any corroborating evidence or independent
5    indicia to support his claims that he was misled by his
6    trial counsel”); Johnigan v. Hughes, No. CV 13-1465-
7    AB(AS), 2015 WL 965552, at *13 (C.D. Cal. Mar. 3, 2015)
8    (deeming unmeritorious a claim for ineffective
9    assistance of counsel where petitioner “provided
10   absolutely no evidentiary support for her claim” because
11   “[p]etitioner’s own self-serving statements are
12   insufficient to establish her allegations”);     White v.
13   Ollison, 592 F. Supp. 2d 1227, 1250 (C.D. Cal. 2008)
14   (rejecting ineffective assistance of counsel claims
15   where “petitioner has provided absolutely no evidence
16   supporting any of his ineffective assistance of counsel
17   claims”).   Because the record is replete with evidence
18   that Petitioner was fully informed of the available plea
19   deal and nevertheless proceeded to trial, Petitioner’s
20   claim fails.
21       2.   Application of Sentencing Guidelines
22       Petitioner further argues that the Court erred in
23   categorizing him as a career offender at sentencing.
24   See Mot. 16:22-17:1, 20:1-10.   Petitioner has already
25   challenged the substantive reasonableness of his
26   sentence on direct appeal, see United States v. Sawyers,
27   740 F. App’x 585 (9th Cir. 2018), so he may not
28   relitigate that same issue here.   See Foster v. Chatman,

                                 8
1    136 S. Ct. 1737, 1758 (2016) (Alito, J., concurring)
2    (“[A]s a general rule, federal prisoners may not use a
3    motion under 28 U.S.C. § 2255 to relitigate a claim that
4    was previously rejected on direct appeal.”); see also
5    Olney v. United States, 433 F.2d 161, 162 (9th Cir.
6    1965) (“Having raised this point unsuccessfully on
7    direct appeal, [petitioner] cannot now seek to
8    relitigate it as part of a petition under § 2255.”);
9    DuShane v. United States, No. 2:11-CR-00476-TLN-CKD (P),
10   2019 WL 6068687, at *1 (E.D. Cal. Nov. 15, 2019) (“[A]
11   Section 2255 motion cannot be used to relitigate a claim
12   that has already been raised and rejected on direct
13   appeal.”); United States v. Cosme, No. 10cr3044WQH, 2017
14   WL 118400, at *10 (S.D. Cal. Jan. 11, 2017) (“Having
15   litigated these same factual issues regarding the
16   conduct of [Petitioner’s] counsel on direct appeal,
17   [d]efendant may not relitigate the same issue under 28
18   U.S.C. § 2255.”).
19       3.   Evidentiary Hearing
20       Finally, Petitioner contends that the Court should
21   grant an evidentiary hearing in this matter.     Mot. 21:3-
22   6; see generally Req. for Hearing & Schedule Deadlines,
23   ECF No. 240.   The Court must grant an evidentiary
24   hearing to make factual findings “[u]nless the motion
25   and the files and records of the case conclusively show
26   that the prisoner is entitled to no relief.”     28 U.S.C.
27   § 2255(b).   The Court may properly deny a hearing if the
28   movant’s allegations, viewed against the record, fail to

                                 9
1    state a claim for relief or are “palpably incredible or
2    patently frivolous.”     United States v. Withers, 638 F.3d
3    1055, 1062-63 (9th Cir. 2011) (quoting United States v.
4    Schaflander, 743 F.2d 714, 717 (9th Cir. 1984)).
5        Here, an evidentiary hearing is unwarranted because
6    Petitioner’s assertions about his trial counsel’s
7    conduct are veritably belied by the record.    See, e.g.,
8    Oliver v. United States, No. SACV 11-0170 DOC, SACR 06-
9    0143 DOC, 2012 WL 3151244, at *3 (C.D. Cal. July 31,
10   2012) (denying an evidentiary hearing where petitioner’s
11   counsel submitted interrogatory responses showing that
12   “[p]etitioner was adequately informed, such that he was
13   capable of making a voluntary and intelligent choice
14   regarding his guilty plea”); Campana-Barraza, 2015 WL
15   12847926, at *3 (denying an evidentiary hearing where
16   petitioner’s trial counsel “answered sixteen
17   interrogatories directly refuting all of [p]etitioner’s
18   claims”).   Moreover, even assuming that Petitioner’s
19   trial counsel were deficient in their performance,
20   Petitioner offers no evidence that he would have
21   proceeded differently.    Petitioner’s allegations are
22   “palpably incredible” such that the Motion may properly
23   be denied without an evidentiary hearing.    Withers, 638
24   F.3d 1062-63; see also 28 U.S.C. § 2255(b) (permitting a
25   district court to deny an evidentiary hearing where “the
26   motion and the files and records of the case
27   conclusively show that the prisoner is entitled to no
28   relief”).

                                  10
1                          III.   CONCLUSION
2        Based on the foregoing, the Court DENIES the
3    Motion.
4
5    IT IS SO ORDERED.
6
7    DATED: July 6, 2021          _____________________________
                                       /s/ Ronald S.W. Lew
                                   HONORABLE RONALD S.W. LEW
8
                                   Senior U.S. District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   11
